DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 04/22/2021.  Claims 1, 7, 10, 12, 16 and 18 have been amended. No claim has been  cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Fix has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9-12, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (US. Pub. No. 2010/0142015, hereinafter “Kuwahara”) in view of Fix et al. (US. Pub. No. 2017/0161951, hereinafter “Fix”).
As to claims 10 and 1,    (Currently Amended) Kuwahara discloses a wearable heads-up display (WHUD) [figure 11, HMD], associated with its method of operating the wearable heads-up display (WHUD), comprising:

a spatial modulator [figure 10A, “152” and “112” to receive light from “153”] to receive the output light from the light source;
a display optic [figures 10A and 11, virtual optical system “120” to receive the output light from “152” and “112”] to receive the output light from the spatial modulator and direct the output light towards an eye of a user of the WHUD to form an image viewable by the user [figures 10A and 11, “120” directs the output light towards an eye “60” of the user]; and
a controller in communication with the light source and the spatial modulator [paragraph 70, control the light emission/non-emission state of each of the first, second, and third light emitting elements], the controller to:
adjust the output light based on the image correction map to reduce at least one of an intensity non-uniformity and a color balance non-uniformity of the image [paragraphs 13, 16 and 19, to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes].
Kuwahara does not disclose to receive a position of a pupil of the user relative to an eyebox of the WHUD worn by the user; and
obtain an image correction map from a plurality of image correction maps based on the position of the pupil, wherein each image correction map of the plurality of image correction maps is associated with a position defining a portion of the eyebox.
Fix teaches a WHUD [figure 1, “100”] comprises a controller [figure 1, “150”, paragraph 43, “a processor”] in communication with a light source and a spatial modulator [figure 1, “102”, “104”, “106”, “108”], the controller to:

obtain an image correction map from a plurality of image correction maps based on the position of the pupil, wherein each image correction map of the plurality of image correction maps is associated with a position defining a portion of the eyebox [paragraphs 4-5, a user looks at different objects in the virtual scene, the location of the pupil of the user’s eye relative to the optics block changes, a camera captures multiple images of the displayed calibration image from different positions relative to the exit pupil…the calibration image includes a pattern…, paragraph 74, optical calibration system “1000” for generating distortion correction maps for various locations of an eye relative to the optics blocks…].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the WHUD of Kuwahara to receive a position of a pupil of the user relative to an eyebox of the WHUD worn by the user; and an image correction map from a plurality of image correction maps based on the position of the pupil, wherein each image correction map of the plurality of image correction maps is associated with a position defining a portion of the eyebox, as taught by Fix, in order to enhance images from electronic displays and specifically to vary the focal length of optics to enhance the images (Fix, paragraph 1).
As to claim 11,    (Original) Kuwahara, as modified by Fix, discloses the WHUD of claim 10, wherein to receive the position of the pupil the controller is to receive gaze position 
a gaze tracking module to track the gaze of the eye of the user, the gaze tracking module in communication with the controller [Fix, figure 1, eye tracking module “110”, paragraph 5, the location of the pupil of the user’s eye relative to the optics block changes, a camera captures multiple images of the displayed calibration image from different positions relative to the exit pupil, paragraph 31, “110” tracks an eye position and eye movement of VR head set “100”]; and
wherein:
to receive the position of the pupil the controller is to receive the gaze position information from the gaze tracking module [Fix, figure 1, eye tracking module “110”, paragraph 5, the location of the pupil of the user’s eye relative to the optics block changes, a camera captures multiple images of the displayed calibration image from different positions relative to the exit pupil, paragraph 31, “110” tracks an eye position and eye movement of VR head set “100”]. In addition, the same rationale is used as in rejection for claim 10.
As to claims 12 and 2,    (Currently Amended) Kuwahara, as modified by Fix, discloses the WHUD of claim 11, associated with its method of operating the wearable heads-up display (WHUD), wherein:
the controller is to receive an indicator of a region of interest in the image corresponding to the gaze [Fix, paragraphs 4-5, a user looks at different objects in the virtual scene, the location 
to adjust the output light based on the image correction map the controller is to adjust the output light based on the image correction map to reduce at least one of the intensity non-uniformity and the color balance non-uniformity in the region of interest of the image [Kuwahara, paragraphs 13, 16 and 19, to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes]. In addition, the same rationale is used as in rejection for claims 10 and 1.
As to claim 3,    (Original) Kuwahara, as modified by Fix, discloses the method of claim 1, wherein the obtaining the image correction map comprises at least one of:
retrieving the image correction map from a repository storing a plurality of image correction maps in association with corresponding positions of the pupil relative to the eyebox [Fix, paragraph 32, generate distortion corrections for different positions and distances caused by “pupil swim” by tracking the 3D position of a user’s eyes, paragraph 39, adjust the content by a correction, paragraph 72, a distortion correction is applied to the scene to compensate the pre-distortion]; and/or
calculating the image correction map based on the position of the pupil [Fix, paragraph 32, generate distortion corrections for different positions and distances caused by “pupil swim” by tracking the 3D position of a user’s eyes, paragraph 39, adjust the content by a correction, paragraph 72, a distortion correction is applied to the scene to compensate the pre-distortion]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4,    (Original) Kuwahara, as modified by Fix, discloses the method of claim 1, wherein the adjusting the output light comprises at least one of controlling the light source to 
As to claims 15 and 6,    (Original) Kuwahara, as modified by Fix, discloses the WHUD of claim 10, wherein the controller is further to:
control the light source and the spatial modulator to display a plurality of corrected test images to the user [Kuwahara, figure 10A, control light source and spatial modulator to display to user]; and
receive user input selecting a given corrected test image from the plurality of corrected test images [Fix, paragraph 32, generate distortion corrections for different positions and distances caused by “pupil swim” by tracking the 3D position of a user’s eyes, paragraph 39, adjust the content by a correction, paragraph 72, a distortion correction is applied to the scene to compensate the pre-distortion, paragraph 74, for generating distortion correction maps for various locations of an eye relative to optics block “104”…]; and
wherein:
to obtain the image correction map the controller is to determine the image correction map corresponding to the given corrected test image [Kuwahara, abstract, with a desired pitch and a desired slant angle]. In addition, the same rationale is used as in rejection for claims 10 and 1.
As to claim 7,    (Currently Amended) Kuwahara, as modified by Fix, discloses the method of claim 1, wherein:

an incoupler [Kuwahara, figure 10A, “130”] carried by the light guide, the incoupler to receive the output light from the spatial modulator and direct at least a portion of the output light into the light guide, the light guide to internally reflect the portion of the output light to form a reflected light, the output light having a plurality of incoupling losses corresponding to the plurality of wavelengths of the output light [Kuwahara, figure 10A, direct at least a portion of the output light into light guide “121”, paragraph 159];
an outcoupler [Kuwahara, figure 10A, “140”] carried by the light guide, the outcoupler to direct at least a portion of the reflected light out of the light guide towards an eye of the user wearing the WHUD [Kuwahara, figure 10A, “140” direct the reflected light towards eye “60”]; and
the adjusting the output light comprises adjusting the output light based on the image correction map to reduce at least one of the intensity non-uniformity and the color balance non-uniformity of the image caused by the plurality of incoupling losses [Kuwahara, paragraphs 13, 16 and 19, to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes].
As to claims 17 and 9,    (Previously Presented) Kuwahara, as modified by Fix, discloses the WHUD of claim 16, wherein:
the image comprises a plurality of pixels [Kuwahara, paragraph 11, positions of pixels provided in the image forming device], each pixel having a corresponding field position comprising spatial coordinates of the pixel in the image [Kuwahara, paragraph 11];

to adjust the output light the controller is to adjust the output light based on the image correction map to reduce at least one of the intensity non-uniformity and the color balance non-uniformity of the image further caused by variations in the incidence position and the incidence angle from one pixel to another [Kuwahara, paragraphs 13, 16 and 19, to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes].
As to claim 18,    see the above discussion of claims 1 and 7.
As to claim 20,    see the above discussion of claim 17.
Claims 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of Fix, as applied to claims 10 and 1 above, further in view of Yildiz et al. (US. Pub. No. 2018/0365875, hereinafter “Yildiz”).
As to claims 13 and 5,    (Original) Kuwahara, as modified by Fix, discloses the WHUD of claim 10.
Kuwahara, as modified by Fix, does not disclose to obtain the image correction map the controller is to obtain the image correction map further based on an indication of a size of the pupil;
the indication of the size of the pupil comprises an ambient brightness; and
to obtain the image correction map further based on the indication of the size of the pupil the controller is to obtain the image correction map further based on the ambient brightness.

to obtain an image correction map a controller is to obtain the image correction map further based on an indication of a size of a pupil [figure 4, adjust the backlight of a display device, adjust the color of an image being projected or displayed based on the user’s pupil’s size];
the indication of the size of the pupil comprises an ambient brightness [paragraph 24, the user’s pupil size responds to ambient light]; and
to obtain the image correction map further based on the indication of the size of the pupil the controller is to obtain the image correction map further based on the ambient brightness [paragraph 24].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the WHUD of Kuwahara to obtain the image correction map a controller is to obtain the image correction map further based on an indication of a size of a pupil; the indication of the size of the pupil comprises an ambient brightness; and to obtain the image correction map further based on the indication of the size of the pupil the controller is to obtain the image correction map further based on the ambient brightness, as taught by Yildiz, since it is use of known technique to improve similar WHUDs (methods, or products) in the same way.
As to claim 14,    (Original) Kuwahara, as modified by Fix, discloses the WHUD of claim 13, further comprising:
an ambient brightness sensor [Yildiz, figure 3, ambient light sensor (ALS) “202” in communication with the controller “300”] in communication with the controller, the ambient .
Allowable Subject Matter
Claims 8, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 8, 16 and 19, such as “the output light comprises a first light having a first wavelength and a second light having a second wavelength; the display optic comprises an incoupler, wherein the incoupler is to direct at least a portion of the first light and at least a portion of the second light into the light guide, the light guide is to internally reflect the portion of the first light and the portion of the second light to form a first reflected light and a second reflected light respectively, the first reflected light is incident upon a reflective surface of at least one of the incoupler and the light guide at a first bounce position and the second reflected light is incident upon the reflective surface of at least one of the incoupler and the light guide at a second bounce position, the first light has a first incoupling loss based on the first bounce position and the second light has a second incoupling loss based on the second bounce position; and to adjust the output light the controller is to adjust the output light based on the image correction map to reduce at least one of the intensity non-uniformity and the color balance non-uniformity of the image caused by a difference between the first incoupling loss and the second incoupling loss”, recited by claims 8, 16 and 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622